                                             Case 5:18-cv-07597-BLF Document 139 Filed 08/10/20 Page 1 of 6




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ALEXANDER HUYNH, et al.,                           Case No. 18-cv-07597-BLF
                                   8                     Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFF
                                   9              v.                                        ERICA COOPER’S MOTION TO
                                                                                            DISMISS VOLUNTARILY WITHOUT
                                  10     QUORA, INC.,                                       PREJUDICE
                                  11                     Defendant.                         [Re: ECF 120]
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Erica Cooper (“Cooper”) moves to voluntarily dismiss herself from this action
                                  14   without prejudice and without costs to any party pursuant to Federal Rule of Civil Procedure
                                  15   41(a)(2). See Mot., ECF 120. Defendant Quora, Inc. (“Defendant”) opposes this motion and
                                  16   requests the Court either dismiss Cooper with prejudice or dismiss her without prejudice and order
                                  17   her to pay costs and fees specific to her to Defendant. See Opp’n, ECF 136. Further, Defendant
                                  18   wants any dismissal conditioned on Cooper sitting for a deposition previously ordered by
                                  19   Magistrate Judge Cousins. See Id.; Order, ECF 119. Pursuant to Civil Local Rule 7-1(b), the Court
                                  20   has determined that this matter is suitable for determination without oral argument. For the reasons
                                  21   below, the Court GRANTS Cooper’s Motion to Dismiss Voluntarily Without Prejudice and
                                  22   declines to impose costs or conditions.
                                  23    I.      BACKGROUND
                                  24            Cooper originally filed suit against Defendant on December 21, 2018. Compl., Cooper et
                                  25   al. v. Quora, Inc., No. 5:18-cv-07680 (N.D. Cal Dec. 21, 2018), ECF 1. Her case was consolidated
                                  26   with the present action on February 1, 2019. Order, Cooper et al. v. Quora, Inc., No. 5:18-cv-
                                  27   07680 (N.D. Cal Feb. 1, 2019), ECF 14. The putative class action alleges Defendant failed to
                                  28   safeguard Plaintiffs’ personal identifying information in a third-party attack on Defendant’s
                                          Case 5:18-cv-07597-BLF Document 139 Filed 08/10/20 Page 2 of 6




                                   1   systems. Consol. Third Am. Class Action Compl., ECF 85. After the Court granted in part and

                                   2   denied in part Defendant’s motion to dismiss, Plaintiffs’ remaining claims are for misrepresentation

                                   3   under California’s Unfair Competition Law and negligence. Order, ECF 116.

                                   4          Starting on January 24, 2020, Defendant began trying to take the declaration of Cooper and

                                   5   other named Plaintiffs. Mot. 1; Opp’n 2. After scheduling difficulties in February, Cooper had

                                   6   agreed by March 5 to a March 29th deposition date. Opp’n 2; Decl. of Rebekah S. Guyon ¶ 3.

                                   7   Cooper, a registered nursing assistant, was personally and professionally impacted by the COVID-

                                   8   19 pandemic. See Mot.; Decl. of Erica Cooper (“Cooper Decl.”) ¶¶ 2; 4-6. As a result of the

                                   9   pandemic, Plaintiffs’ counsel cancelled all depositions scheduled for the end of March, including

                                  10   Cooper’s. Decl. of Ivy T. Ngo (“Ngo Decl.”) ¶ 8. After more scheduling difficulties and the deaths

                                  11   of Plaintiff’s mother-in-law and grandmother from COVID-19 related causes, Defendants moved

                                  12   to compel Cooper’s deposition on April 24 and June 23, 2020. Cooper Decl. ¶ 6; Ngo Decl. ¶¶ 10;
Northern District of California
 United States District Court




                                  13   20. On June 25, 2020, Magistrate Judge Cousins granted Defendant’s motion to compel and

                                  14   ordered Cooper to appear for a deposition by July 17, 2020. Order, ECF 119; Ngo Decl. ¶ 21.

                                  15   Judge Cousins stated, “[i]f Cooper and her counsel do not comply, the Court will consider

                                  16   sanctions and an award of fees under FRCP 37.” Order, ECF 119.

                                  17           On June 29, 2020, Cooper’s counsel circulated a joint stipulation to Defendant’s counsel

                                  18   proposing the voluntary dismissal of Cooper from the action. Ngo Decl. ¶ 22. The parties were

                                  19   unable to come to an agreement on the stipulation. Id. Plaintiff filed this motion on July 1, 2020.

                                  20   See Mot. Cooper states that between working full time in the emergency room of Hackensack

                                  21   Meridian Health JFK University Medical Center in New Jersey and completing a course for her

                                  22   master’s degree in theology, she does not have time to sit for a full-day deposition. Cooper Decl.

                                  23   ¶¶ 2; 7. It does not appear that she met Judge Cousins’s July 17 deadline. The parties agree that

                                  24   Plaintiffs’ Motion for Class Certification is due October 13, 2020. Mot. 6; Opp’n 8. The last day to

                                  25   hear dispositive motions in the case is June 17, 2021. Order, ECF 48.

                                  26    II.   LEGAL STANDARD

                                  27          “Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff's request

                                  28   only by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). In this
                                                                                          2
                                          Case 5:18-cv-07597-BLF Document 139 Filed 08/10/20 Page 3 of 6




                                   1   Circuit, the decision to grant a voluntary dismissal under Rule 41(a)(2) “is addressed to the sound

                                   2   discretion of the District Court.” Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th

                                   3   Cir. 1982). “The purpose of the rule is to permit a plaintiff to dismiss an action without prejudice

                                   4   so long as the defendant will not be prejudiced or unfairly affected by dismissal.” Stevedoring

                                   5   Servs. of Am. v. Armilla Int’l B.V., 889 F.2d 919, 921 (9th Cir. 1989) (citations omitted). When

                                   6   evaluating a motion for voluntary dismissal pursuant to Rule 41(a)(2), the Court must determine:

                                   7   (1) whether to allow dismissal; (2) whether the dismissal should be with or without prejudice; and

                                   8   (3) what terms and conditions, if any, should be imposed. Williams v. Peralta Cmty. Coll. Dist.,

                                   9   227 F.R.D. 538, 539 (N.D. Cal. 2005).

                                  10          A. Whether to Allow Dismissal

                                  11          The Ninth Circuit has held that a Rule 41(a)(2) motion for voluntary dismissal should be

                                  12   granted “unless a defendant can show that it will suffer some plain legal prejudice as a result.”
Northern District of California
 United States District Court




                                  13   Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001). “[P]lain legal prejudice does not result

                                  14   merely because the defendant will be inconvenienced by having to defend in another forum or

                                  15   where a plaintiff would gain a tactical advantage by that dismissal.” Id. at 976 (internal quotation

                                  16   marks omitted). Mere threat of future litigation, without more, does not constitute legal prejudice.

                                  17   See Westlands Water Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996). Furthermore, “the

                                  18   expense incurred in defending against a lawsuit does not amount to legal prejudice.” Id.

                                  19          When assessing whether to allow dismissal, the Court must consider the effect of the

                                  20   dismissal on other parties to the litigation since this requested dismissal would not dispose of the

                                  21   entire case. Fraley v. Facebook, Inc., No. 11-CV-01726-LHK, 2012 WL 893152, at *2 (N.D. Cal.

                                  22   Mar. 13, 2012); Columbia Cas. Co. v. Gordon Trucking, Inc., No. 09–cv–05441–LHK, 2010 WL

                                  23   4591977, at *3 (N.D. Cal. Nov. 4, 2010).

                                  24          B. Whether the Dismissal Should be With or Without Prejudice

                                  25          In determining whether dismissal should be with or without prejudice, courts typically

                                  26   consider: (1) the defendant’s effort and expense involved in preparing for trial; (2) excessive delay

                                  27   and lack of diligence on the part of the plaintiff in prosecuting the action; and (3) insufficient

                                  28   explanation of the need to dismiss. Fraley, 2012 WL 893152, at *3 (citing Burnette v. Godshall,
                                                                                          3
                                          Case 5:18-cv-07597-BLF Document 139 Filed 08/10/20 Page 4 of 6




                                   1   828 F. Supp. 1439, 1443–44 (N.D. Cal. 1993)). Dismissal with prejudice may be appropriate

                                   2   where “it would be inequitable or prejudicial to defendant to allow plaintiff to refile the action.”

                                   3   Burnett, 828 F.Supp. at 1443.

                                   4           C. Terms and Conditions of Dismissal

                                   5           “In determining whether to award costs to a defendant after a voluntary dismissal without

                                   6   prejudice, courts generally consider the following factors: (1) any excessive and duplicative

                                   7   expense of a second litigation; (2) the effort and expense incurred by a defendant in preparing for

                                   8   trial; (3) the extent to which the litigation has progressed; and (4) the plaintiff's diligence in

                                   9   moving to dismiss.” Williams, 227 F.R.D. at 540.

                                  10    III.   DISCUSSION

                                  11           As both parties acknowledge, ruling on a Rule 41(a)(2) motion is “addressed to the sound

                                  12   discretion of the District Court.” Westlands Water Dist., 100 F.3d at 97 (quoting Stevedoring
Northern District of California
 United States District Court




                                  13   Servs., 889 F.2d at 921). Here, Defendant doesn’t allege legal prejudice if Cooper is dismissed.

                                  14   Defendant alleges it has devoted significant time and monetary resources toward this case, see

                                  15   Opp’n 5-6, but those facts do not amount to legal prejudice. As to the effect of Cooper’s dismissal

                                  16   on other class members, Cooper correctly points out that there is another named plaintiff

                                  17   remaining in the litigation who has already been deposed. Mot. 3; Ngo Decl. ¶ 16. This named

                                  18   plaintiff can “prosecute the action vigorously on behalf of the class,” which is something Cooper

                                  19   is not in position to do. In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 566 (9th Cir. 2019).

                                  20           The considerations to weigh when deciding whether to dismiss with or without prejudice

                                  21   similarly favor Cooper and her request for dismissal without prejudice. This case, with its

                                  22   remaining named plaintiff, will continue to move forward as planned with or without Cooper’s

                                  23   participation as a named or absent class member. Defendant’s investment of resources in this

                                  24   litigation this far—2,160 hours of attorney time as of July 1, Opp’n 6—will not go to waste, as

                                  25   that preparation will undoubtedly prove useful in opposing the upcoming Motion for Class

                                  26   Certification and any additional motion practice. Further, Cooper has been quite clear in

                                  27   explaining her need to dismiss. As a front-line healthcare worker who has also personally lost

                                  28   loved ones in the COVID-19 pandemic, Cooper has been particularly affected by our devastating
                                                                                           4
                                          Case 5:18-cv-07597-BLF Document 139 Filed 08/10/20 Page 5 of 6




                                   1   new reality. The Court does not find it would be inequitable or prejudicial to Defendant to allow

                                   2   Cooper to become an absent class member should the putative class be certified.

                                   3          Finally, the Court is not inclined to condition Cooper’s dismissal without prejudice in any

                                   4   way or award costs to the Defendant. The cases cited by Defendant to support the position that

                                   5   Cooper’s dismissal should be conditioned on her sitting for a deposition are factually different

                                   6   than this present case or support a dismissal without conditions. See Fraley, 2012 WL 893152, at

                                   7   *4 (declining to impose a condition to sit for a deposition on Plaintiff’s dismissal because Plaintiff

                                   8   has an independent duty to comply with deposition order from Magistrate); Opperman v. Path,

                                   9   Inc., No. 13-CV-00453-JST, 2015 WL 9311888, at *5 (N.D. Cal. Dec. 22, 2015) (declining to

                                  10   impose a condition to sit for a deposition absent legal prejudice); Sherman v. Yahoo! Inc., No.

                                  11   13CV0041-GPC-WVG, 2015 WL 473270, at *7 (S.D. Cal. Feb. 5, 2015) (sole named plaintiff for

                                  12   two years required to sit for deposition to avoid legal prejudice to Defendant); Dysthe v. Basic
Northern District of California
 United States District Court




                                  13   Research, LLC, 273 F.R.D. 625, 629-30 (C.D. Cal. 2011) (ruling on a discovery dispute after class

                                  14   certification motion involving Plaintiff who had not yet been dismissed). Additionally, none of the

                                  15   plaintiffs in those cases presented the same hardship facts as Cooper, whose circumstances are

                                  16   more factually similar to Roberts v. Electrolux Home Prod., Inc., No. 12-1644 CAS, 2013 WL

                                  17   4239050, at *2 (C.D. Cal. Aug. 14, 2013) (“The health and family concerns outlined in the

                                  18   declarations show that Horton and Roberts’ continued participation in this case as named plaintiffs

                                  19   would…be inappropriately burdensome on Horton and Roberts”). To be clear, this Court is not

                                  20   relieving Cooper of her obligations under Judge Cousins’s order. That is a matter to be addressed

                                  21   to Judge Cousins.

                                  22          As for imposing costs, the Court reiterates that the efforts and costs Defendant has

                                  23   expended on the case thus far will be beneficial to the future litigation of this case, as the case is

                                  24   still in the early, pre-Motion for Class Certification phase. The Court is exercising its discretion

                                  25   dismiss Cooper’s claims without prejudice, and without assessment of costs, fees or conditions.

                                  26    IV.   ORDER

                                  27          For the foregoing reasons, the Court GRANTS Cooper’s Motion for Voluntary Dismissal

                                  28   Without Prejudice.
                                                                                          5
                                         Case 5:18-cv-07597-BLF Document 139 Filed 08/10/20 Page 6 of 6




                                   1   Dated: August 10, 2020

                                   2                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   3                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            6
